Citation Nr: 0528700	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  00-16 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left knee injury.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left thoracic gunshot wound (gsw), with 
fractures of the 3rd and 6th ribs.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to December 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2000 rating decision by the Los Angeles, California Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which, in pertinent part denied service connection for 
residuals of a left knee injury and granted service 
connection for the residuals of a gunshot wound to the left 
thoracic area with fractures of the 3rd and 6th ribs, rated 
10 percent.  In October 2002, the Board undertook additional 
development of the evidence under authority then in effect.  
In September 2003, the case was remanded for further notice, 
additional development, and for the RO to be afforded initial 
consideration of additional evidence received.  In a June 
2005 rating decision, the RO granted service connection for 
impingement syndrome of the right shoulder, separately rated 
20 percent; the veteran has not expressed disagreement with 
that rating.  


FINDINGS OF FACT

1.  A left knee injury was not noted in service, and a left 
knee disability was not manifested in service; arthritis of 
the left knee was not manifested in the first postservice 
year; and any current left knee disability is not shown to be 
related to the veteran's service or to an injury therein.

2.  Throughout the appeal period, the veteran's left thoracic 
area gsw is best characterized as moderately severe injury to 
muscle group (MG) XXI, with fractures of the 3rd and 6th ribs.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for residuals of a 
left knee injury.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309  (2005).  
2.  A 20 percent rating is warranted for residuals of a left 
thoracic area gsw.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.73, Diagnostic Code (Code) 5321 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Notice regarding the increased initial rating claim was 
properly provided via statement of the case (S)C).  The 
February 2000 rating decision pre-dated enactment of the 
VCAA.  In Pelegrini, supra, the United States Court of 
Appeals for Veterans Claims (Court) indicated that where the 
initial rating decision predated VCAA enactment, VA did not 
err when it failed to provide VCAA mandated notice prior to 
the RO's adjudication.  Rather, the veteran was entitled to 
content-complying notice and a full opportunity to 
participate in the adjudication process after notice was 
given.  Pursuant to the September 2003 Board remand, the 
veteran was provided adequate notice of the provisions of 
VCAA in March 2004 correspondence, and in a June 2005 
supplemental statement of the case (SSOC).  He was notified, 
in the February 2000 decision, the June 2000 SOC, the October 
2001 SSOC, and the June 2005 SSOC, of everything required, 
and has had ample opportunity to respond/supplement the 
record.  

The March 2004 correspondence and the June 2005 SSOC advised 
the veteran of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claims.  The February 2000 decision, the 
June 2000 SOC, the October 2001 SSOC, and the June 2005 SSOC 
informed him of what the evidence showed and why the claims 
were denied.  He was advised by March 2004 correspondence and 
the June 2005 SSOC that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The March 2004 correspondence, as 
well as the June 2005 SSOC advised him of what the evidence 
must show to establish entitlement to service connection (for 
a left knee disability) and an increased rating (for 
residuals of a left thoracic gunshot wound), and advised him 
of what information or evidence VA needed from him.  The 
March 2004 correspondence, specifically asked him to complete 
and sign releases for the main hospital in Santa Anna and for 
each non-VA provider that treated him for his claim(s), or to 
submit the records himself.  The SSOC expressly advised him 
to "provide any evidence in the claimant's possession that 
pertains to the claim."  Everything submitted to date has 
been accepted for the record and considered.  Notice is 
complete.

Regarding the duty to assist, the record includes service 
medical records (SMRs), VA and private treatment records, and 
VA examination reports.  VA attempted to obtain additional 
treatment records from a physician and a surgeon associated 
with Santa Anna and St. Joseph's Hospitals, but that 
development proved fruitless.  VA has obtained all available 
pertinent records identified.  Evidentiary development is 
complete to the extent possible.  VA's duty to assist is 
satisfied.  It is not prejudicial to the appellant for the 
Board to proceed with appellate review.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  
II.  Factual Background

The veteran contends, in essence, that his left thoracic area 
gsw residuals are more disabling than reflected by the 10 
percent rating assigned.  [Notably, right shoulder 
impingement secondary to the gsw is separately rated, and is 
not at issue herein.]  He also claims that while 
participating in an island landing in service he fell on his 
left knee, injuring the knee, and that his current left knee 
disability is a residual of that injury.  

The veteran's SMRs show that on April 20, 1944 he sustained 
an accidental gsw (.38 caliber pistol) injury to the left 
thoracic area, about one-inch from the spine, fracturing the 
6th rib and possibly the 3rd right rib before lodging in the 
right acromial region.  Complications treated included a 
collapsed lower lobe of the right lung.  He was discharged to 
duty July 13, 1944.  The SMRs are negative for any 
complaints, findings, or diagnosis of a knee disability, and 
for any mention of a knee injury.  On December 1945 service 
separation examination, it was noted that the veteran had 
sustained an accidental left thorax gsw injury; physical 
examination revealed no pertinent abnormalities.    

January 1992 to October 1998 treatment records from Dr. PS 
include a notation that the veteran reported he began having 
problems with his knee in March 1955.  A November 1992 
treatment record noted left knee surgery several years ago.  
The impression on May 1994 chest x-rays was alveolar 
infiltrate upper lobe, compatible with bacterial pneumonia; 
progressively diminishing since February 1984.  The 
impression on May 1994 chest x-ray was prominence in the 
interstitial markings in the left upper lung field, less 
obvious than on March 1994 examination and compatible with a 
resolving inflammatory process.   A May 1996 examination 
revealed about three centimeter sized soft tissue density in 
the left upper lung since 1994; no other abnormalities were 
seen.   

In a statement received in March 1999, the veteran indicated 
that while landing on the beach at Peleliu he tripped against 
a metal object and fell very hard on his left knee.  He 
experienced sharp pain, but a medic informed him that it was 
a minor injury.  He claims that he has had left knee problems 
since the injury.  In 1954, his kneecap swelled, and finally 
had to be removed.  

Statements from the veteran's brother, wife, and daughter 
attribute the veteran's current left knee disorder to an 
injury in service, and suggest that residuals of a left 
thoracic are gunshot wound have become worse over time.   

October 1999 left knee x-rays were interpreted as showing 
degenerative arthritis and status post-patellectomy.  

On October 1999 VA examination, the veteran reported that in 
1944 he sustained, and was treated for, a severe left knee 
injury.  The pain became worse, and in 1954 he underwent a 
patellectomy.  He also reported a gunshot wound to the mid-
thoracic and lumbar region in 1945.  He indicated that he was 
unable to take a deep breath secondary to that problem.  
Examination of the skin revealed a 1 cm mid scapular surgical 
mark which is nondisfiguring, nontender, and with no 
underlying damage.  An x-ray of the thoracolumbar spine 
showed osteoporosis with degenerative disc disease, L5-S1, 
and spondylosis.  The diagnoses included a gunshot wound to 
the back with residual limitation in range of motion.  

February 1999 to April 2000 treatment records from West Los 
Angeles VA Medical Center (VAMC) note that the veteran had 
left sided weakness of the upper and lower extremities 
(residual from a stroke) and some residual right shoulder 
weakness/impairment from a gunshot wound 40-50 years ago (see 
May 1999 records).  In August 1999, he reported that while 
landing during WWII, he sustained an injury to his left knee 
and a right shoulder gsw.  He had surgery on his left knee 
and the pain became worse for which he used two single point 
canes for ambulation.  He also was fitted for a neoprene 
sleeve knee brace with jointed double uprights.  

In June 2000 correspondence, Dr. GE, a VA physician, 
indicated that the accelerated degeneration of the knee may 
be a result of the veteran's reported injuries and surgery 
(the correspondence did not elaborate on the injuries 
reported by the veteran).  Dr. GE commented that the 
veteran's "story" is consistent with the objective findings 
of the examination and film.  Dr. GE also commented that it 
is possible that residuals of the gunshot wound are 
responsible for posterior scarring, pain in the anterior and 
lateral aspects at 90-100 degrees, and a positive sign for 
impingement, which presently are all of a chronic nature.  

In correspondence received in July 2000, a VA nurse 
practitioner indicated that it is very likely that trauma to 
the veteran's left patella followed by inadequate healing 
could have lead to having to have the patella removed years 
after the initial injury.   The veteran was prescribed 
physical therapy and a brace for his left knee.    

On August 2000 VA examination, the veteran reported that he 
experienced pain and stiffness where the bullet entered, as 
well as difficulty breathing.  Diagnostic studies showed a 
proximal lesion of the right median nerve distal to the 
medial cord from the gsw.   Physical examination revealed two 
scars: on the right shoulder (the exit site), measuring 2 cm 
X 2 cm., and (entrance site) on the back measuring 2 cm X 1.5 
cm.  Both scars were irregular without tenderness.  There was 
no underlying tissue loss, disfigurement, keloids formation, 
or limitation of function from the scars.  There was also no 
adherence.  Chest x-rays did not reveal any gsw residuals.  

April 2000 to December 2004 West Los Angeles VAMC treatment 
record show ongoing treatment.  In June 2002, the assessment 
was bilateral medial knee osteoarthritis with prior left 
patellectomy, and possible medial collateral ligament tear on 
the left.  A September 2002 x-ray of the right ribs 
demonstrated no evidence of displaced rib fracture.  There 
was irregularity of the right 6th rib laterally which may be 
related to a healed fracture.  The impression on a September 
2002 x-ray report of the left knee was osteoarthritis with 
excision of the patella.  In April 2003, it was noted that 
the veteran had a history of a gunshot wound to the back, 
right lung to the right shoulder in 1944.  He was 
hospitalized for four months at that time.  He had surgery to 
remove the bullet.  He has been experiencing increasing pain.  
Most of his complaints involved his right shoulder (which is 
separately rated).  He also reported that with prolonged use 
of the shoulder he has noted difficulty breathing and feels a 
snapping sensation in his right lung.  He also complains of 
difficulty breathing at night and used a sleep apnea machine.  
A physical examination revealed tenderness to palpation to 
the infraspinatus, supraspinatus, parspinals, and trapezius 
muscles.  The assessment was that the path of the gunshot 
wound involved the thoracic cavity and superior musculature 
of the upper back.  The examiner indicated, in essence, that 
there was no associated neurological pathology.     

III.  Criteria 
Left Knee

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if they are manifested to a 
compensable degree during a specified postservice period (1 
year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
3.307, 3.309.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Rating for Residuals of a left thoracic area gsw

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

The veteran's residuals of a left thoracic area gunshot wound 
are rated under Code 5321 of the Rating Schedule.  Under Code 
5321, which pertains to muscle injuries to MG XXI, muscles of 
respiration (thoracic muscle group), slight MG XXI injury 
warrants a zero percent rating, moderate MG XXI injury 
warrants a 10 percent rating; and a severe or moderately 
severe injury warrants a 20 percent rating. See 38 C.F.R. § 
4.73.

38 C.F.R. § 4.56 outlines what characterizes "slight," 
"moderate," "moderately severe," and "severe", as they 
pertain to gsw injuries.

A slight injury is shown by a simple wound of the muscle 
without debridement or infection.  The history and complaints 
will include a service department record of a superficial 
wound, with brief treatment and a return to duty.  The 
healing will be with good functional results and no cardinal 
signs or symptoms of muscle disability. 

A moderate muscle injury is shown by a through- and-through 
or deep penetrating wound of short track from a single 
bullet, or a small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaints will include a service department record or other 
evidence of in-service treatment for the wound.  There will 
also be a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating the short 
track of the missile through muscle tissue.  There will also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or a lowered threshold of 
fatigue when compared to the sound side.  

A moderately severe muscle injury is shown by a through-and-
through or deep penetrating wound by a small high velocity 
missile or a large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.

A severe muscle injury is shown by a through- and-through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with a shattering 
bone fracture or an open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  History and 
complaints of this injury include a record of hospitalization 
for a prolonged period for treatment of a wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of an inability to 
keep up with work requirements.  Objective findings include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track.  Palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles swell and harden abnormally in 
contraction.  The tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability: x- ray evidence of minute multiple scattered 
foreign bodies, indicating intermuscular trauma and the 
explosive effect of the missile; adhesion of a scar of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56(d)(1)(2)(3)(4).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence. 38 C.F.R. § 3.102.

It is also noteworthy that where, as here, a claim involves 
the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied. Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
the gsw residuals have remained static, and staged ratings 
are not warranted.

IV.  Analysis

Left Knee

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; osteoarthritis is diagnosed, and the evidence shows 
an old patellectomy.  

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The veteran's SMRs are silent as to any 
knee complaints or findings.  A left knee injury in service 
is not noted/documented in any records contemporary with (or 
proximate to) service.  The veteran's personnel records do 
not reflect that he engaged in combat, and thus the relaxed 
evidentiary requirements of 38 C.F.R. § 1154(b) do not apply.  
Likewise, there is no evidence that left knee arthritis was 
manifested in the first postservice year.  Consequently, 
service connection for a left knee disability on the basis 
that such disability became manifest in service (and 
persisted), or on a presumptive basis (as a chronic disease) 
is not warranted.  

The earliest competent (medical) evidence of record of a knee 
disorder is in 1992, when it was noted that the veteran had a 
left knee patellectomy in 1955 (approximately 10 years after 
service).  What is needed to establish service connection for 
left knee disorder in these circumstances is competent 
evidence of a nexus between the current knee disorder and an 
event (injury or disease) in service.  Dr. GE commented that 
the accelerated degeneration of the knee may be a result of 
the veteran's self reported injuries and surgery, which is 
consistent with the objective findings of the examination and 
film.  And a VA nurse practitioner indicated that it is very 
likely that trauma to the veteran's left patella followed by 
inadequate healing could have lead to having to have the 
patella removed years after the initial injury.  
Significantly, service records do not show a left knee injury 
in service, nor is there any evidence of an inadequately 
healing injury in service as suggested.  The veteran's 
service separation examination did not reveal knee complaints 
or pathology; the musculoskeletal system was normal.  Medical 
opinions premised on an inaccurate medical history provided 
by a claimant lack probative value.  The veteran, his 
brother, his wife, and his daughter are laypersons, and their 
opinions relating the veteran's left knee disability to an 
injury in service are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet, App. 492 (1992).  In the absence of any 
corroborating evidence that the veteran sustained a knee 
injury in service, and in light of the fact that there is no 
objective evidence or historical notation that there was left 
knee pathology until some 10 years after service, the 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.  
Rating for Residuals of a left thoracic area gunshot wound

The veteran suffered from a through-and-through wound by a 
small low velocity missile, with nondisplaced 6th and 3rd rib 
fractures.  While the size and velocity of the missile do not 
reflect more than moderate muscle injury, it is significant 
that the track of the missile was fairly long, entering at 
the left thoracic area and lodging at the right shoulder, 
that complications included a collapsed lung, and that 
prolonged hospitalization (approximately 3 months) was 
required for the healing process.  When these factors are 
considered along with the weakened motor strength of the 
thoracic muscle group (see April 2003 treatment records from 
West Los Angeles VAMC), the disability picture presented 
reasonably reflects moderately severe muscle injury.  Hence, 
a 20 percent rating under Code 5321 is warranted for the 
entire appeal period.  The evidence does not reflect a 
history or clinical findings consistent with "severe" 
muscle injury/disability.  Regardless, the Code 5321 criteria 
provide a maximum 20 percent rating for both moderately 
severe and severe muscle injuries.  The Board has also 
considered rating under other potentially applicable codes.  
However, no associated respiratory impairment is shown, and a 
rating on that basis is not warranted.  


ORDER

Service connection for residuals of a left knee injury is 
denied.  

A 20 percent rating is granted for residuals of a left 
thoracic area gsw, subject to the regulations governing 
payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


